DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 06/29/2021
Claims 1, 2, 4, 5, 10 and 15 have been amended
Claims 1-13, 15 and 16 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spann (US 2020/0317415) in view of Slapnik (US 3,331,529).

1, 2: Spann discloses a stackable container system configured to provide stacked receptacles for receiving bulk material therein, said stackable container system comprising:

a first receptacle 38 configured to provide a respective stacked receptacle and including a receptacle bottom 50, a receptacle top 48 and a receptacle side 52, 54, 56, 58 extending along an upright container axis between the receptacle bottom and top, with the first receptacle presenting a container chamber [0053],

said receptacle top being configured to at least partly support another one of the stacked receptacles stacked relative thereto along the upright container axis (fig. 8), said receptacle top and said receptacle side having, respectively, a top peripheral margin and a side peripheral margin that extend laterally about the upright container axis [0064-0065],

said side peripheral margin of the receptacle side having a generally rounded cross-sectional
shape, with the corner sections being laterally outboard of the side peripheral margin
to support the stacked receptacle when stacked relative to the first receptacle (fig. 11),

said corner sections being interconnected to the side peripheral margin along a transition section that extends laterally to provide a continuous transition between the corner sections and the rounded receptacle side (see annotated figure below).


    PNG
    media_image1.png
    349
    385
    media_image1.png
    Greyscale


Spann fails to disclose corner sections. Slapnik teaches said corner sections being interconnected to the side peripheral margin along a transition section that extends laterally;
 
said receptacle top having corner sections that define at least part of the top peripheral margin
so that the receptacle top has a generally polygonal profile shape (see annotated figure below).


    PNG
    media_image2.png
    228
    294
    media_image2.png
    Greyscale




It is noted that it would have been an obvious matter of design choice to change the rounded areas to have a polygonal shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

3: Spann-Slapnik discloses the stackable container system as claimed in claim 1, said receptacle side including a rib 18 extending vertically between the receptacle bottom and top (Slapnik; fig. 4).

4: Spann-Slapnik discloses the stackable container system as claimed in claim 1, said receptacle top having corner sections that define at least part of the top peripheral margin so that the receptacle top has a generally square profile shape (Slapnik; see annotated figure below).


    PNG
    media_image3.png
    228
    294
    media_image3.png
    Greyscale




6, 10: Spann-Slapnik discloses the stackable container system as claimed in claim 5, wherein said pillars 82 forming the corner sections of the receptacle top, with the corner sections being laterally outboard from the side peripheral margin and operable to support the stacked receptacle when stacked relative to the first receptacle (Spann; [0065], fig. 8).

13, 15, 16: Spann-Slapnik disclose the stackable container system as claimed in claim 1, further comprising: a pallet 12 supported on the receptacle top and configured to support another receptacle in a location stacked above the first receptacle (Spann; fig. 8).

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spann (US 2020/0317415) in view of Slapnik (US 3,331,529) in view of Garton (US 6,247,594).

7, 11: Spann-Slapnik discloses the claimed invention as applied to claim 10 but fails to disclose a hollow structure. Garton teaches the stackable container system as claimed in claim 10, each of said pillars 20 including a hollow structure that defines a respective part of the container chamber (col. 5, ll. 30-40; fig. 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pillars of Spann to include the hollow sections of Garton in order to provide a low cost but durable product for consumer use.


Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735